Title: John Paul Jones to the American Commissioners, 3 June 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, June 3, 1778: I promise never again to draw on you for supplying my men with necessities; you do not think, I hope, that I touched a dollar for my own purposes. On my way from America I took two brigantines. Messrs. Morris and Williams sold one in Nantes, and the captors received their share; Mr. Delap sold the other at Bordeaux, I understand, but has not sent the prize money to Mr. Williams as I instructed. The Lord Chatham is sequestered under guard, and the Drake and a brigantine are at anchor; sale of these prizes is forbidden.
My orders from Congress empower me to issue my warrant to the agent, who should account to you; I can make no accurate estimate of expenses. I wish you had told me that you had changed the agent here; the one at Nantes has sent no one to act for him. Sixteen months ago Congress gave me command of seven times my present force and freedom to use it; if I now cannot support even a single sloop, I wish some one more deserving were in my place and I were in America to defend myself. The steps I have taken have been considered. Please let me know if you have Congressional authorization for sending Lieutenant Simpson to America.>
